Citation Nr: 0736232	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the veteran's 
petition to reopen his claim for service connection for PTSD.  
The claim was thereafter reopened and denied on the merits in 
an August 2006 statement of the case.

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Board denied a petition to reopen a claim for service 
connection for a psychiatric disorder, including PTSD, in 
March 1997.  

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  


CONCLUSIONS OF LAW

1.  The March 1997 Board decision denying a petition to 
reopen a claim for service connection for a psychiatric 
disorder, including PTSD, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  The criteria to reopen the claim for service connection 
for PTSD based on new and material evidence are met.  38 
U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1994 rating decision, the RO denied service 
connection for PTSD.  The specified basis for this decision 
was that a diagnosis of PTSD had not been established.  The 
veteran appealed this decision to the Board.  In March 1997, 
the Board found that new and material evidence had not been 
received to reopen a claim for service connection for a 
psychiatric disorder.  The March 1997 Board decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  

The veteran applied to reopen the claim in June 2005.  The RO 
has found that new and material evidence has been received to 
reopen the claim for service connection for PTSD.  However, 
the Board must independently determine whether this is the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In May 2005, a VA psychiatrist reported a diagnosis of PTSD 
due to military sexual trauma.  This report is new and 
material evidence, because it contains a diagnosis of PTSD 
related to service.  Accordingly, the claim is reopened.  


ORDER

The claim for service connection for PTSD is reopened.  To 
this extent only, the claim is granted.  


REMAND

There are reports that the veteran was treated as a 
psychiatric inpatient at the Leeds Northampton, 
Massachusetts, VA Medical Center (VAMC) during service from 
September to October 1972.  The records of this treatment are 
not contained in the claims folder and should be obtained.  

Evidence within the veteran's claims folder also indicates 
that he applied for Social Security Administration (SSA) 
disability benefits and was denied these benefits in 1992.  
The complete medical and administrative records related to 
his SSA disability benefits claim have not been obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  This 
should be accomplished on remand.

Further, the veteran's treatment records from Berkshire 
Mental Health dated in May 1992, as well as his recent 
records from the Sarasota Vet Center and Sarasota VA 
outpatient clinic, should be obtained.  A VA psychiatric 
examination would also be helpful in making a determination 
as to whether the evidence shows any indication that a 
personal assault occurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's psychiatric treatment 
records from the Leeds VA Medical 
Center in Northampton, Massachusetts, 
dated from September to October 1972.

2.  Make arrangements to obtain the 
veteran's psychiatric treatment 
records from the Sarasota VA 
outpatient clinic, dated since June 
2005.

3.  Make arrangements to obtain the 
veteran's psychiatric treatment 
records from the Sarasota Vet Center, 
dated since June 2005.

4.  Make arrangements to obtain the 
veteran's psychiatric treatment 
records from Berkshire Mental Health, 
dated in May 1992.

5.  Obtain the administrative and 
medical records relating to the 
veteran's Social Security 
Administration disability claim(s), 
including his claim filed in 1992, and 
associate them with the claims file.

6.  Thereafter, schedule the veteran 
for a VA psychiatric examination.  
Provide the psychiatrist with the 
claims file.  All necessary special 
studies or tests, including 
psychological testing if indicated, are 
to be accomplished.

The psychiatrist is to review the 
claims folder, including the service 
medical records, the service personnel 
records, and all post-service 
psychiatric records.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV.

If the psychiatrist diagnoses PTSD, he 
or she is to provide an opinion whether 
evidence dated contemporaneous to 
service shows any indication that a 
personal assault occurred in service.  
Do the service medical records, service 
personnel records, or VA treatment 
records dated in 1972 show behavior 
consistent with the aftermath of an 
assault in service?

The psychiatrist must express an 
opinion as to whether PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


